NOTE: Claim 16 has been inadvertently omitted from the examiner’s amendment as canceled claim. Hence, a corrected NOA is set forth below that includes claim 16 as being canceled in the examiner’s amendment.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 04/19/2022 has been entered. Claim 1 has been amended and Claims 2-6 and 9 have been canceled. Thus, Claims 1, 7-8 and 10-23 are currently pending. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn-Moot Objections and Rejections
	Minor informalities of the specification and drawing have been obviated and thus the objections have been withdrawn.
	Claims 2-6 and 9 have been canceled and thus any objections and/or rejections for the canceled claims are now moot.
The allowable subject matter of previously presented and now canceled claim 6 has been incorporated into claim 1. Thus, the 102(a)(1) rejections of the record have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 1 has been replaced by the following
- - An enantiomerically enriched compound of the general formula (I):

    PNG
    media_image1.png
    94
    117
    media_image1.png
    Greyscale

or a salt thereof, wherein:
R1 and R2 are independently selected from the group consisting of H, optionally-substituted alkyl, optionally-substituted aryl, optionally-substituted heteroaryl, optionally-substituted heterocyclyl, optionally-substituted arylalkyl, optionally-substituted heterocyclylalkyl, optionally-substituted heteroarylalkyl, optionally-substituted alkenyl, and optionally-substituted alkynyl; 
wherein one of R1 and R2 is optionally-substituted aryl or optionally-substituted arylalkyl
or
R1 and R2 taken together form a spirocyclic group;
R3 and R4, where present, may be the same or different and are selected from the group consisting of H, optionally-substituted alkyl, optionally-substituted alkenyl, optionally-substituted alkynyl, optionally-substituted aryl, optionally-substituted heteroaryl, optionally-substituted heterocyclyl, optionally-substituted heteroarylalkyl, optionally-substituted benzyl, optionally-substituted silyl, optionally-substituted acyl, optionally-substituted alkoxy and NR5R6;
wherein at least one of R1, R2, R3 and R4 is not H;
R5 and R6 may be the same or different and are selected from the group consisting of H, optionally-substituted aryl, optionally-substituted alkyl and SO2R7;
R7 is H, alkyl or aryl;
X is NHR8, OR8 or SR8; and
R8 is H or comprises a prochiral reactive group. - -
Claim 7, line 2 – the phrase “optionally substituted” has been replaced by - - optionally-substituted - -.
Claim 8, line 2 – the phrase “optionally substituted” has been replaced by - - optionally-substituted - -.
Claims 13-16 have been canceled.
Authorization for this examiner’s amendment was given in an interview with Raymond D. Smith on 04/28/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art references have been set forth in the Office Action 01/20/2022 but fail to teach or suggest the enantiomerically enriched compound of the general formula (I) as instantly amended claim 1. Hence, the claimed invention is deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7-8, 10-12 and 17-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622